945 F.2d 405
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas J. PONCHIK, Plaintiff-Appellant,v.D. GAFFORD, et al., Defendants-Appellees.
No. 91-1607.
United States Court of Appeals, Sixth Circuit.
Sept. 24, 1991.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Thomas Ponchik filed a civil rights action in which he complained of an alleged unconstitutional search and the ensuing disciplinary proceedings by officers and employees of the Federal Correctional Institution, Milan, Michigan.   The district court ultimately entered an order dismissing the case and this appeal followed.   The parties have briefed the issues.


3
Upon consideration, we find no error mandating reversal of the district court's decision.   The pleadings and evidentiary material clearly support the court's conclusion that Ponchik did not demonstrate a conspiracy to harass him through unconstitutional searches or disciplinary action.   Ponchik's brief confinement in segregation during the pendency of the disciplinary proceedings does not give rise to a claim for relief.   Hewitt v. Helms, 459 U.S. 460, 468 (1983).


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.